Citation Nr: 1132521	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a higher evaluation than 30 percent for migraine headaches,    prior to March 4, 2009. 

2. Entitlement to service connection for a low back disorder, including lumbosacral strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission  


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1999.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for a low back disorder, and for migraine headaches.

In March 2007, the Veteran and a friend testified during a hearing at the RO before the undersigned Veterans Law Judge, a transcript of which is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor her representative has asserted that  VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

The Board issued a November 2007 decision/remand, which denied a petition to reopen a claim for service connection for residuals of a stress fracture of the          left foot. The Board granted a petition to reopen a claim for service connection for lumbosacral strain, and remanded the underlying claim on the merits to the RO        (via the Appeals Management Center (AMC)) for further evidentiary development. Also remanded was the Veteran's increased rating claim.

Through a June 2009 rating decision, the RO increased from 30 to 50 percent the disability evaluation for service-connected migraine headaches effective March 4, 2009, the highest available schedular rating for that disorder. This did not fully resolve the Veteran's increased rating claim, however, inasmuch as there remained the question of the propriety of an assigned 30 percent rating prior to the March 4, 2009 effective date of an increase. See generally, A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise)

The Board again remanded this case in November 2009.

By an October 2010 rating decision, the RO granted another claim then pending on appeal for service connection for major depression, with a 30 percent evaluation effective August 5, 2002. 

Presently, the Board decides the claim for an increased evaluation for migraine headaches, for the time period prior to March 4, 2009. As to the remaining matter of service connection for a low back disorder, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on her part. 






FINDING OF FACT

Prior to March 4, 2009, the Veteran's migraine headaches are most accurately evaluated as involving characteristic prostrating attacks occurring on an average once a month over a period of several months, without indication of severe economic inadaptability.


CONCLUSION OF LAW

The criteria are not met for a higher evaluation than 30 percent for migraine headaches prior to March 4, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from August 2002 and May 2008,       the RO/AMC notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) pertaining to the claim on appeal, including the criteria for establishing an increased rating as well as discussion of the joint obligation between VA and the Veteran to obtain pertinent evidence and information. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            In this instance, the initial VCAA notice correspondence was sent before issuance of the rating decision adjudicating the claim now before the Board. This letter met the standard for timely notice. Meanwhile, the May 2008 VCAA notice letter was sent after the rating decision on appeal, and thus technically was untimely.          This notwithstanding, the Veteran has had an opportunity to respond to the subsequent issued VCAA notice letter. Moreover, while the claim for increased rating for the specific time period prior to March 4, 2009 was not then readjudicated (through a rating decision, Supplemental Statement of the Case (SSOC), or other adjudicative document), the Veteran did not provide any additional evidence regarding the status of her headaches prior to March 4, 2009 that would warrant readjudication in any event. Reviewing the record, there also is no objective indication of any further relevant information or evidence that must be obtained. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining  extensive clinical records of VA outpatient treatment.                The Veteran has undergone VA Compensation and Pension examinations.            See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). Meanwhile, in furtherance of her claim, the Veteran has provided several private treatment records, and personal statements. She testified during a Travel Board hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist  the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The condition of migraines is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100. Under that diagnostic code, migraines with infrequent attacks warrant a 0 percent rating. Migraines with characteristic prostrating attacks averaging one in two-months over the last several months warrant a 10 percent rating. Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating. Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.

The Veteran originally filed her claim for increased rating for service-connected migraine headaches in August 2002.

In connection with this claim, the Veteran underwent VA Compensation and Pension examination in December 2002. At that time, she reported having had migraines for about 10 years. The headache would begin over both the trapezius and nape of neck muscles and then spread to the rest of the head. There was moderate to severe throbbing pain, accompanied by photophobia, especially from fluorescent lights. If the migraine was severe, then the Veteran would have sialorrhea (excessive production of saliva). This would be uncomfortable while working.    The sialorrhea would make her nauseated and she might vomit, but if there was no sialorrhea there was no nausea or vomiting. The headaches were usually every other day, lasting about 12 hours, once she took the medication. The migraine headache would get worse beginning one week prior to her menses, throughout the menses, and at the end of one week following the menses. During this period, the headache was daily, and was especially worse during her periods. The Veteran further reported that she was a special education worker and had been provided with a three-hour window of time off in the middle of the day because that was usually when the headache began except during her periods. The Veteran would wake up with a migraine headache. There was no aura. Her treatment regimen included sometimes going to the emergency room and getting a "cocktail" injection of drugs which relieved her migraine headaches for three days. She indicated that during the migraine headaches she had to rest in a dark, quiet room for 12 hours. 

A physical exam was completed, showing no abnormalities, and a negative sinus   x-ray. The diagnosis was migraine headaches, worse before, during and after menses, at which time the migraine became a cluster migraine.

The Veteran's mother provided a February 2003 lay statement indicating that to her knowledge, the Veteran was constantly suffering with migraines, although she       was no longer being admitted to the hospital for that condition. The author of the statement could not recall a day that the Veteran had not used some type of medication for migraines or other physical ailments (back and foot pain). According to the author of the statement, the Veteran had at minimum two weeks out of every month where the headaches were daily, and the other times the headaches were          at minimum of three times a week. 

Records of post-service treatment at a military clinic reflect that in November 2003 the Veteran was seen because of a headache condition, estimated 6/10 on a pain scale, with nausea and photosensitivity. The disposition is not immediately clear from available records, however, the Veteran did return the following month with continued problems. Similarly, a December 2003 VA outpatient clinical record indicates treatment for a migraine, considered worse with menses. 

In her March 2004 statement, a VA general practitioner physician indicated that   the Veteran had experienced chronic and severe migraines for 14 years. The triggers for migraines included certain smells, anxiety and stress. It was indicated that       the Veteran was on regular preventative medicines and also saw a neurologist, psychologist and behavioral therapist. She usually got incapacitating migraines at a minimum of once a month lasting for 48 to 72 hours. She needed medical intervention with injections and intravascular fluids to abort her migraines in the clinic. She was usually unable to return to work for one to two days after a severe migraine episode. 


The March 2004 statement from a VA psychologist indicated that the Veteran's presenting problem was extreme pain from prolonged migraine headaches. Therapeutic services to address the Veteran's significant stressors and biofeedback to manage the pain associated with the migraine headaches were implemented as the treatment plan. It was further observed that the Veteran continued to have significant pain from migraines, which was largely exacerbated by the stressors she encountered in her personal and occupational life. Treatment had focused on addressing and reducing these stressors and managing the pain of the migraine headaches. It was noted that the Veteran had shown positive progress in her treatment to that point.

Another VA examination was also completed that month. The Veteran gave a history of headaches with gradual onset, without history of trauma. She described the pain as sharp, stabbing pain associated with photophobia, nausea, and vomiting. They usually occurred on a daily basis, and she took several prescription medications to alleviate them. The Veteran stated that she had to go the emergency room two to three times per month to get an injection of pain relief medication.   She stated that she was incapacitated once per month, usually lasting for one to two days. The diagnosis given was of migraine headaches.

A further VA Compensation and Pension examination was completed in          March 2005. The Veteran described aches that had been sharp and stabbing, retroorbital with groups of headaches occurring on a daily basis usually preceding and after her menstrual period, for one-week duration before and after associated with nausea, photophobia and acousticophobia. She had other headaches, described as being band like, occurring usually once per week in between the spells of the aforementioned type of headaches. The Veteran stated that the severe headaches that were retroorbital usually lasted for eight hours, or less with sleep. They were aggravated by bright lights and loud sounds. Some events such as bad smells, anxiety or discomfort aggravated her headaches. A physical exam, meanwhile, revealed no abnormalities. The diagnosis was migraine headaches with residuals. 

A record of VA clinical neurological evaluation from January 2006 for follow-up purposes denotes an impression of a migraine well controlled on the current medication regimen. The Veteran was nonetheless seen for an intractable migraine in March 2007. 

During the March 2007 Travel Board hearing, testimony was presented to the effect that the Veteran in her former capacity as a schoolteacher required frequent episodes of time spent away from teaching for up to three hours in a dark room, for purpose of recovering from headaches, while coworkers helped cover for her teaching duties. She eventually switched to a less demanding desk job because of the impact of her headaches. 

Based on thorough consideration of the foregoing in light of pertinent rating criteria, the Board finds that the Veteran's migraine headaches are not of such severity that they fall within the criteria for assignment of a 50 percent evaluation prior to March 4, 2009. Reviewing the applicable rating criteria, per Diagnostic Code 8100, a 50 percent rating requires migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Having noted the VA examination history, and the outpatient treatment record, migraines headaches to this level of severity have not been demonstrated. 

As a starting point, during the relevant time period the Veteran did not have "very frequent" completely prostrating and prolonged attacks of migraine headaches. Given that the criteria for a lesser 30 percent rating involves characteristic prostrating attacks once per month, the Board interprets "very frequent" as meaning greater than once per month. At no point does the VA examination history establish this higher frequency. There is of note, the Veteran's continued report, and the competent lay testimony regarding headaches on a daily basis. It is true that              the Veteran on several occasions went to the hospital for pain relief injections of an intractable migraine. Also, a March 2004 VA physician's statement describes incapacitating migraines "at minimum" of once a month. These facts do indeed point to the severity of the underlying condition. As to applying the rating criteria though there still is no definitive proof of very frequent (i.e., several times per month) completely prostrating episodes, in which the Veteran would be fully incapacitated and incapable of much of any activities for a prolonged period of time. 
Assuming even it were conclusively proven that the Veteran's condition met the first prong of the rating criteria for a 50 percent evaluation, of very frequent completely prostrating and prolonged attacks, under Diagnostic Code 8100 the headaches must also be productive of severe economic inadaptability. The fact remains that despite the impact of her service-connected migraines, fortunately throughout the time period in question the Veteran was capable of maintaining gainful and full-time employment. By her own hearing testimony there were limitations in her occupational duties occasioned in her teaching career, but she remained employed on a full-time capacity. While there is some occupational impact the condition appears to have had, it cannot be said to rise to the level of severe economic inadaptability which by definition would entail drastic reduction in employment prospects or bordering on unemployment. The fact remains that there is substantial retained occupational capacity, which under the rating standard that is applied corresponds to less than a 50 percent disability evaluation. 

Accordingly, the evidence does not support assignment of greater than a 30 percent evaluation for headaches under the VA rating schedule. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's headache disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. Rather, the VA schedular criteria under Diagnostic Code 8100 already takes into account the frequency and severity of migraine headache episodes, as well as the level of occupational disruption that this condition may bring about. There is no indication of alleged or observed symptomatology of          the Veteran's headache condition that is not already generally recognized through the existing rating criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. In any event, the Veteran has not shown that her service-connected disability under evaluation caused her marked interference with employment, meaning above and beyond that contemplated by the current schedular rating. While            the Veteran's headache limits employability, she remained employed on a full-time basis during the time period under consideration. Moreover, the Veteran's service-connected disorder also did not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for increased rating for migraine headaches prior to March 4, 2009, is being denied. In reaching this determination on the increased rating claim, the Board also notes the absence of heightened symptomatology for this disorder since the Veteran filed her claim for increase, as the basis to award a "staged rating." The preponderance of the evidence is unfavorable on this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.    38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski,                      1 Vet. App. 49, 55 (1990).


ORDER

A higher evaluation than 30 percent for migraine headaches, prior to March 4, 2009, is denied.


REMAND

As the current record is lacking in thoroughness of medical findings to decide the claim for service connection for a low back disorder, it must again be remanded for further development action.

Service treatment history indicates that in September 1996, a physical therapy evaluation was completed for lower back pain and left knee pain over the past       two months when running. The assessment was mechanical lower back pain.           An October 1996 physical therapy report indicates follow-up for lower back pain. On a November 1996 follow-up consult for mechanical lower back pain, the Veteran stated that symptoms were localizing to the left central back, and did not limit her activities, although there was pain with prolonged sitting/standing.           The assessment was of symptoms resolving. 

An April 1999 chiropractic consultation denoted right lower sacroiliac pain after the birth of a child. The provisional diagnosis was possible low back neuropraxia.             A June 1999 consultation indicated right sacroiliac stabbing pain while walking. The assessment was a sprain of the sacrum. An August 1999 consultation noted low back pain, with locking up when walking. The assessment was lumbosacral sprain/strain. 

The report of a September 1999 examination for purposes of separation provided reference to a Medical Board Evaluation and underlying reason for discharge of migraine headaches. There was no mention of lumbar spine pathology or psychiatric symptoms. An addendum to the separation examination report does refer to lower back pain from 1999, with chiropractor appointments once per week and over-the-counter pain relief medication. 

Following service discharge, the Veteran underwent a January 2000 VA Compensation and Pension examination for general medical evaluation. A physical exam was completed including an x-ray of the lumbosacral spine which was normal. In a diagnostic summary, the VA examiner indicated as to lumbosacral strain that there was "no disease found." 

In March 2004, a VA examination of the spine was completed. This time range of motion was somewhat limited. There was objective evidence of painful motion with tenderness of the paravertebral muscles at L4-5 bilaterally. A neurological exam was normal. The diagnosis given was lumbosacral strain, and interscapular back pain. Both conditions were considered less likely than not related to military service.   

On re-examination in March 2009 specifically for the spine, following a physical exam, the diagnosis was of low back strain, myofascial type pain. Through an        April 2009 addendum, the VA examiner provided a medical opinion, observing that when the Veteran was treated for low back strain in service it was mild and resolved soon. According to the examiner, there were no low back complaints or diagnosis at military discharge. The low back exam now revealed subjective symptoms worse than objective findings with a lot of variability, with a pattern of myofascial type pain syndrome on the back, which was a common symptom of chronic, family and personal stress with anxiety and depression. It was concluded that therefore,             the Veteran's low back condition was not related to military service. 

The Board's November 2009 remand pointed out the fact that the April 2009 VA examiner's opinion, while addressing the question of the etiology of a low back disorder, had a critical flaw in that it had not made reference to the September 1999 notation of a low back disability on the Veteran's separation examination report.       A remand was thus requested for a supplemental medical opinion that properly took into consideration this evidence.

On the requested VA examination, held in July 2010, the diagnosis was of lumbosacral strain. The VA examiner further provided the opinion that                 the Veteran's diagnosed low back disorder with a pattern of myofascial pain syndrome was less likely than not causally related to an aspect of her service. It was observed that the Veteran did have back pain during military service, but it was not sufficient to be listed on her discharge physical. Moreover, she was seen within several months after discharge from the military for her back pain on initial VA Compensation and Pension exam in January 2000 where her back exam was normal.

In November 2010, the July 2010 VA examiner offered an addendum, addressing the clear deficiency of the aforementioned opinion that it did not consider the September 1999 addendum indicating chiropractic treatment for low back pain. According to the examiner, however, this did not change his opinion on the etiology of the Veteran's back condition, as chiropractic manipulation did not, in and of itself, indicate significant disability. 

On the surface the November 2010 VA medical opinion addresses all pertinent medical questions needed to decide this case. However, there is one crucial problem which the Veteran's representative has raised, the fact that the examination and underlying opinion was promulgated entirely by a VA physician assistant.            Under a strict application of the procedures for the conduct of examinations, this examination required an orthopedic specialist, and so the aforementioned exam        and opinion at the least should have been co-signed by a qualified physician.          See VA Adjudication Procedure Manual, M21-1MR, III.iv.3.D.18.a (July 14, 2010). The Board acknowledges the measures undertaken by the RO thus far to obtain a                      well-informed medical opinion, namely on ordering the November 2010 examination addendum that took into account the Veteran's record of           September 1999 in-service treatment. That notwithstanding, the applicable procedures on examination reports are also controlling. Therefore, to afford all proper consideration to the Veteran's claim on the merits, a new examination       must be scheduled. 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination with an orthopedic spine surgeon to determine whether a claimed low back disorder is etiologically related to the Veteran's service. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner identify all current low back disorders that pertain to evaluation of the Veteran. The examiner must then opine whether any diagnosed low back disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's military service. In providing the requested determination, the VA examiner should take into consideration all relevant in-service treatment records, including the addendum to a September 1999 separation examination denoting chiropractic treatment for low back pain.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,         11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal, based upon all additional evidence received.        If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim. Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


